
	
		II
		112th CONGRESS
		1st Session
		S. 1972
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2011
			Mr. Coats (for himself
			 and Ms. Ayotte) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Food and Drug Administration’s
		  mission.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Food and Drug Administration
			 Mission Reform Act of 2011.
		2.FDA’s
			 missionSection 1003(b) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 393(b)) is amended—
			(1)in paragraph (2),
			 by striking with respect to such products and inserting
			 with respect to regulated products;
			(2)in paragraph (4),
			 by striking (1) through (3) and inserting (1) through
			 (4);
			(3)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5); and
			(4)by inserting after
			 paragraph (1) the following:
				
					(2)establish a regulatory system that—
						(A)advances medical innovation by
				incorporating modern scientific tools, standards, and approaches to ensure the
				predictable, consistent, and efficient review, clearance, approval, and
				licensing (as appropriate) of innovative products, including drugs, devices,
				and biological products;
						(B)protects the public health and enables
				patients to access novel products while promoting economic growth, innovation,
				competitiveness, and job creation among the industries regulated by this
				Act;
						(C)is based on the
				best available science;
						(D)allows for public
				participation and an open exchange of ideas;
						(E)promotes predictability, allows
				flexibility, and reduces uncertainty;
						(F)identifies and uses the most innovative and
				least burdensome tools for achieving regulatory ends;
						(G)ensures that
				regulations are accessible, consistent, transparent, written in plain language,
				and easy to understand;
						(H)measures, and
				seeks to improve, the actual results of regulatory requirements; and
						(I)incorporates a patient-focused benefit-risk
				framework that accounts for varying degrees of risk tolerance, including for
				people living with a life-impacting chronic disease or
				disability;
						.
			
